         Case 1:14-mc-00424-P1 Document 199 Filed 06/29/20 Page 1 of 1
                                                                          1835 Market Street, 17th Floor
                                                                                Philadelphia, PA 19103
                                                                                Tel: +1 (215) 569-8901
                                                                                  marks@mslegal.com
                                                                              www.Marks-Sokolov.com


                                             June 29, 2020

Via ECF
The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    In re Application of Hornbeam Corp. (No. 14 Misc. 424, Part 1, S.D.N.Y (VSB)

Dear Judge Broderick:

       On behalf of Intervenor Panikos Symeou (“Symeou”), we are writing to request an
extension until July 22, 2020, to file Symeou’s response in opposition to the Motion to Intervene
and Unseal (ECF 196, 197), filed on June 24, 2020 by BuzzFeed, Inc. (“BuzzFeed”).

       In accordance with Rule 1(G) of Your Honor’s Individual Rules and Practices in Civil
Cases, Symeou responds as follows:

       (1)   the original due date: Symeou’s response is currently due on July 8, 2020;

       (2)   the number of previous requests for extensions of time: None;

       (3)   whether the previous requests were granted or denied: N/A;

       (4)   whether the adversary consents: Counsel for BuzzFeed consents to this request; and

       (5)   the specific reasons for the extension of time: Our office is lead counsel for Symeou
             and attorney Bruce Marks is away this entire week with family and will return after
             the 4th of July holiday weekend. Further, we have significant filings due in other
             matters on July 6 and July 14, 2020, which were scheduled long ago. Moreover, until
             June 22, 2020, we were unaware that BuzzFeed may move to intervene in this
             proceeding to unseal documents and, thus, could not have anticipated scheduling the
             work. Finally, our offices are continuing to operate remotely at present due to
             COVID-19.

Also, as required by Rule 1(G), Symeou notes that this requested extension affects no dates
because no events are currently scheduled in this matter.

                                             Respectfully,
                                             Thomas C. Sullivan
                                             Marks & Sokolov, LLC

cc: ECF Service Recipients
______________________________________________________________________________
                    PHILADELPHIA                |                   MOSCOW
